1
                                                                   JS-6
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     JOHNNY PORRAS                              Case No. 2:19-cv-02363-CJC (SHK)
12
                                 Petitioner,
13                                              JUDGMENT
                         v.
14
15   SCOTT KERNAN, et al.,

16                              Respondents.
17
18
19         Pursuant to the Order Denying the Petition, Dismissing the Case, and
20   Denying a Certificate of Appealability, IT IS HEREBY ADJUDGED that this
21   action is DISMISSED without prejudice.
22   Dated: February 3, 2020
23
                                          HONORABLE CORMAC J. CARNEY
24                                        United States District Judge
25
26
27
28
